Citation Nr: 1002625	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  06-09 827	)	DATE
	)
	)

Received from the
Department of Veterans Affairs in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to March 
1974.  He died in March 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  

This case was previously remanded by the Board in order to 
afford the appellant a hearing before a member of the Board.  
That hearing was held in October 2009 before the undersigned 
Veterans Law Judge, and a transcript of the hearing is of 
record.  


FINDINGS OF FACT

1.  The veteran died in March 2005.

2.  The veteran's death certificate lists the immediate cause 
of death as septic shock, due to (or as a consequence of) 
lymphoma cancer; medical records identify the Veteran's 
cancer more specifically as B cell lymphoma.  

3.  At the time of the veteran's death, he was service 
connected for left mastoidectomy with vertigo and hearing 
impairment.  

4.  The veteran did not serve in the Republic of Vietnam, and 
there is no evidence that the veteran was otherwise exposed 
to herbicide agents while in service.  

6.  The veteran was not diagnosed or treated in service for 
any cancer.

7.  The disease processes leading to the veteran's death did 
not begin in service and did not otherwise develop as a 
result of his military service.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.312 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  In the context of a claim 
for DIC benefits, the VCAA notice must include (1) a 
statement of the disabilities, if any, for which a Veteran 
was service connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53. (2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the appellant was apprised of VA's 
duties to both notify and assist in correspondence dated in 
March 2005, nearly three months before the AOJ's initial 
decision on the claim.  

Specifically regarding VA's duty to notify, the notification 
to the appellant apprised her of what the evidence must show 
to establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
appellant, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
appellant's behalf.  While the notification did not specify 
what disability the Veteran was service connected for at the 
time of his death, or provide an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected condition, because the claim 
is based on a condition not previously service connected, 
this information would have served no useful purpose, and a 
remand for purposes of notification is therefore not 
warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  The appellant was, however 
provided with an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  See Hupp, supra.  

While the notification did not include the criteria for 
assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), these questions are not now before the Board.  
Consequently, a remand of the service connection question is 
not necessary.  See Sabonis, supra.

Regarding VA's duty to assist, the AOJ obtained the Veteran's 
service treatment record (STR) file and post-service medical 
records.  VA has no duty to inform or assist that was unmet. 

II.  Background

The Veteran's STRs show that he was medically discharged from 
the Navy in March 1973 for chronic otitis media, left ear, 
with secondary episodes of vertigo, along with mild 
conductive hearing loss in the left ear.  These records have 
no entry related to cancer, and the Veteran's release from 
active duty examination report shows no other abnormality on 
clinical evaluation.  

Shortly before his death, the Veteran submitted a claim for 
service connection for lymphoma, claimed as being secondary 
to exposure to Agent Orange.  In his claim statement he 
asserted that he was stationed aboard the USS Kitty Hawk and 
the destroyer USS McKean "on the shores of Vietnam.  On the 
destroyer, we received a lot of deceased soldiers killed in 
Vietnam."  The claim form was signed by the Veteran's wife 
because he was hospitalized, very sedated, and unable to sign 
for himself.  These circumstances were attested to by a VA 
Veterans Service Representative.  

In a written statement dated in October 2005, the appellant 
stated that her husband was adamant that when he was on board 
Kitty Hawk he spent 11 days on shore in Vietnam, and that he 
also served for a week aboard a "Brown water" river 
[patrol] boat.  It is not clear if the week aboard the river 
patrol boat is included in the claimed 11 days ashore in 
Vietnam.  It was also contended that the Veteran handled dead 
bodies during his time ashore.  

At her October 2009 hearing, the appellant testified that her 
husband had told her that he had served aboard the USS Kitty 
Hawk in the waters off shore of the Republic of Vietnam, and 
that he had had occasion to go ashore in Vietnam for six and 
a half days.  The appellant, who reportedly is a nurse, also 
testified that she had been told regarding the Veteran's 
specific form of cancer, B cell lymphoma, that there is "a 
lot of research that has been done to prove that [B cell 
lymphoma] is Agent Orange related."  

The Veteran's official service records show that his service 
consisted of:  

*	Boot camp in San Diego, California, from July 1972 to 
September 1972;
*	Treatment at the Naval Hospital in Long Beach 
California, from late September 1972 through early 
October 1972;
*	Service aboard the USS McKean (DD-784) from October 1972 
to May 1973;
*	Assignment to the Naval Drug Rehabilitation Center at 
the Miramar Naval Air Station in San Diego, California, 
from May 1973 to July 1973; 
*	Treatment at the Naval Hospital in San Diego, California 
from July 1973 to October 1973;
*	Duty aboard the USS Kitty Hawk (CV-63) for two weeks in 
November 1973; 
*	Treatment at the Naval Hospital in San Diego, California 
for a month in November and December 1973; and
*	Duty at the Naval Station, San Diego, California, from 
late December 1973 until his medical discharge in March 
1974.  

A communication from the National Personnel Records Center 
(NPRC), received in December 2005, indicates that there is no 
evidence that the Veteran ever served in the Republic of 
Vietnam.  

The Veteran's DD Form 214, Report of Transfer or Discharge, 
shows no service in Vietnam, and does not show that he was 
awarded any decorations indicative of service either in 
Vietnam or nearby in support of the Vietnam war effort.  

A history of the USS McKean that is of record shows that, 
after returning from a western Pacific (WESTPAC) cruise in 
April 1972, the ship thereafter was based in Long Beach, 
California as Navy reserve ship for the Long Beach area, with 
no evidence of any further deployments to WESTPAC.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247 (1999).  

It is not enough that an injury or disease occurred in 
service; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic diseases, including some cancers, may be 
presumptively service connected if they become manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 
3.309(a).  

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even if 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. 
§ 3.309(e) (2009).  The term "herbicide agent" means a 
chemical in an herbicide, including Agent Orange, used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  The 
diseases for which service connection may be presumed to be 
due to an association with herbicide agents include AL 
amyloidosis, chloracne or other acneform disease consistent 
with chloracne, Type 2 diabetes, Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  

In general, for service connection to be granted for one of 
these diseases on a presumptive basis, it must be manifested 
to a degree of 10 percent or more at any time after service.  
Chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy must be manifest to a degree of 10 
percent within one year after the last date on which the 
veteran performed active military, naval, or air service in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. 
§ 1116 (West 2002 & Supp. 2008); 38 C.F.R. § 3.307(a)(6)(ii); 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  

A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed to an herbicide 
agent during such service unless there is affirmative 
evidence to the contrary.  Id.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran who never actually 
set foot in Vietnam is not entitled to a presumption of 
exposure to herbicides or to the presumptive service 
connection associated with exposure.  Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009).  

Here, the threshold issue that must be addressed was the 
contention that the Veteran was exposed to herbicides while 
in service.  First, there has been no contention that the 
Veteran was exposed to herbicides by any means other than by 
way of having had service in Vietnam, and there is no 
evidence demonstrating that the Veteran was so exposed.  
Service connection based on demonstrated exposure to 
herbicides therefore is not warranted because the evidence of 
record fails to show either that the Veteran was exposed to 
herbicides other than on a presumptive basis, or that there 
was any incidence of cancer either in service or during the 
30-plus years prior to diagnosis in February 2005.  

Next, there is no credible evidence showing that the Veteran 
ever set foot in Vietnam, which, if shown, would warrant the 
presumption of exposure to herbicides.  The chronology of the 
Veteran's service does not show that he ever deployed to 
WESTPAC, let alone set foot ashore in Vietnam.  The evidence 
is that he served aboard McKean in Long Beach, California, 
after she returned from her last deployment to WESTPAC, after 
which the ship served as a Navy reserve asset.  Put another 
way, while the evidence shows that the Veteran served aboard 
McKean for about seven months from October 1972 to May 1973, 
there is no evidence that that ship was deployed to anywhere 
near the Republic of Vietnam during that period.  

There is no evidence of record showing that Kitty Hawk was 
deployed to the vicinity of Vietnam during the Veteran's very 
brief period of duty aboard her.  Rather, the evidence 
strongly suggests-and leads the Board to the inevitable 
conclusion-that Kitty Hawk was in port San Diego during that 
time because the Veteran's Abstract of Service and Medical 
History, and a December 1973 Report of the Veteran's Medical 
Board, both show that he was admitted to the Naval Hospital, 
San Diego, directly from Kitty Hawk.  Even if, arguendo, it 
could be shown that Kitty Hawk was in waters off Vietnam 
during the Veteran's 14 days aboard, the Board finds that it 
is simply inconceivable that the Veteran could have reported 
aboard a ship in WESTPAC and, in a scant 14 days, have been 
selected for and served 11 days (or six and a half days) 
ashore in Vietnam, and then have been transported all the way 
back to San Diego, California for admission to the Naval 
Hospital there.  

The Board acknowledges the appellant's contention that the 
Veteran's cancer was caused by exposure to herbicides while 
serving in Vietnam.  While the appellant is reportedly a 
nurse, her medical expertise cannot serve to establish that 
the Veteran was ever exposed to herbicides while in service, 
which requires a finding of fact rather than a medical 
opinion.  See generally Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); 38 C.F.R. § 3.159(a) (2009).  Consequently, the 
appellant's assertions as to the Veteran's alleged exposure 
to herbicides while in service have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this claim.  The disease processes 
leading to the veteran's death did not begin in service and 
did not otherwise develop as a result of his military 
service.  


ORDER

Entitlement to service connection for cause of the Veteran's 
death is denied.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


